DETAILED ACTION
Claims 1-25 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Pub. No. US 2019/0266485 A1), in view of Ion et al. (Pub. No. US 2020/0321374 A1), in view of Hu et al. (Pub. No. US 2021/0303939 A1), in view of Zhang et al. (Pub. No. US 2019/0311245 A1) and further in view Egorov et al. (Patent No. US 10,019,245 B2).
A method of compiling neural network code to a plurality of executable instructions or other into executable code for execution by a computational acceleration system having a memory circuit and one or more acceleration circuits having a maps data buffer and a kernel data buffer, the method comprising (Singh [0122] lines 1-5, [0140] lines 1-11, [0157] lines 3-8 and [0208] lines 1-3; which shows that this acceleration system can include buffer tied to input/map data kernel buffer and acceleration circuits memory circuits are used in accelerators): 
using the one or more processors, selecting a cooperative mode, an independent mode, or a combined cooperative and independent mode for code execution by the one or more acceleration circuits (Singh [0185] lines 1-2, [0186] lines 1-4, [0187] lines 1-10 and[0208] lines 1-3; which shows the ability to set up a cooperative time move, viewed as a selection, that is used with the accelerator).

Sing does not specifically disclose using one or more processors, from the neural network code, generating a list of neural network layer model objects.

However, Ion discloses using one or more processors, from the neural network code, generating a list of neural network layer model objects (Ion [0085] lines 5-10 and [0086] lines 5-11; which shows being able to generate group of data/list of the objects detected associated with the neural network output, viewed as layer information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ion showing the generation of list/group of object of a neural network into the neural network accelerator of Singh, for the purpose of increasing usability by being by providing more detailed analysis of information, as taught by Ion [0085] lines 1-10.

Singh as modified by Ion does not specifically disclose using the one or more processors, fusing available functions and layers in the list of neural network layer model objects.

However, Hu discloses using the one or more processors, fusing available functions and layers in the list of neural network layer model objects (Hu [0046] lines 1-22; which shows the fusing of the neural network layer information with any activation function, viewed as available function).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hu showing the fusing neural network information into the neural network information of Singh as modified by Ion for the purpose of increasing usability by being able to  more satisfactory identify specific information, as taught by Hu [0002] lines 1-11 and [0046] lines 1-22.

Singh as modified by Ion and Hu does not specifically disclose using the one or more processors, selecting a data movement mode and an ordering of computations which reduces usage of the memory circuit.

However, Zhang discloses using the one or more processors, selecting a data movement mode and an ordering of computations which reduces usage of the memory circuit (Zhang Abstract lines 3-10, [0018] lines 1-5, [0019] lines 1-8 [0038] lines 3-5, [0047] lines 1-8 and claim 1; which shows the ability to optimize data movement, viewed as type of selection of data movement and deciding the execution order that are used to optimize/minimizing execution time thus reducing usage of memory).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Zhang showing the optimizing through data movement, into the neural network system for the purpose of increasing efficiency of use by optimizing the data movement information, as taught by Zhang [0018] lines 1-5.

Singh as modified by Ion, Hu and Zhang does not specifically disclose using the one or more processors, generating an ordered sequence of load objects, compute objects, and store objects; using the one or more processors, converting the ordered sequence of load objects, compute objects, and store objects into the plurality of executable instructions.

However, Egorov discloses using the one or more processors, generating an ordered sequence of load objects, compute objects, and store objects (Egorov Col. 4 lines 50-57; which shows being able to build/generate a list/sequence of ordered object files that are part of the code and not viewed as limited thus viewed as including any load, compute and store objects); and 
using the one or more processors, converting the ordered sequence of load objects, compute objects, and store objects into the plurality of executable instructions (Egorov Col. 4 lines 53-61; which shows the use of the order list/sequence to build executable file viewed as the executable instruction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Egorov showing the generating an ordered list of objects into the object information of Singh as modified by Ion, Hu and Zhang for the purpose of increasing usability by helping to ensure the correct initialization of objects, as taught by Egorov Col.4 lines 46-57.

As to claim 13, Singh as modified by Ion and  Hu do not specifically disclose wherein the step of selecting a data movement mode and an ordering of computations further comprises: using the one or more processors, selecting the data movement mode and the ordering of computations which minimizes usage of the memory circuit.

However, Zhang discloses using the one or more processors, selecting the data movement mode and the ordering of computations which minimizes usage of the memory circuit (Zhang Abstract lines 3-10, [0018] lines 1-5, [0019] lines 1-8 [0038] lines 3-5, [0047] lines 1-8 and claim 1; which shows the ability to optimize data movement, viewed as type of selection of data movement and deciding the execution order that are used to optimize/minimizing execution time thus resulting in optimizing/reducing/minimizes usage of memory).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Zhang showing the optimizing through data movement, into the neural network system for the purpose of increasing efficiency of use by optimizing the data movement information, as taught by Zhang [0018] lines 1-5.

As to claim 15, Singh disclose a compiler system for compiling neural network code to a plurality of executable instructions or other into executable code for execution by a computational acceleration system having a first memory circuit and one or more acceleration circuits having a maps data buffer and a kernel data buffer, the compiler system comprising (Singh [0122] lines 1-5, [0140] lines 1-11, [0157] lines 3-8 and [0208] lines 1-3; which shows that this acceleration system can include buffer tied to input/map data kernel buffer and acceleration circuits memory circuits are used in accelerators): 
a second memory circuit storing the neural network code (Singh [0001] lines 1-3 [0140] lines 1-11 and [0245] lines 11-23; which shows the storing of the code of the system that is a neural network system thus neural network code)

The remaining limitation of this claim are comparable to claim 1 above and rejected under the same reasoning.

As to claim 24, it is comparable to claim 13 above and rejected for the same reasoning.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Ion, Hu, Zhang and Egorov as applied to claims 1 and 15 above, and further in view of Aliabadi et al. (Pub. No. US 2018/0096226 A1) and further in view of Nageshappa et al. (Pub. No. US 2012/0131235 A1).

As to claims 2 and 16, Singh as modified by Ion, Hu, Zhang and Egorov does not specifically disclose wherein the step of selecting a data movement mode and an ordering of computations further comprises: using the one or more processors, determining memory circuit usage when kernel data is maintained in the kernel data buffer for a predetermined number of computations with reordering of maps data movement and computations to utilize the selected kernel data which is currently loaded in the kernel data buffer.

However, Aliabadi discloses wherein the step of selecting a data movement mode and an ordering of computations further comprises: using the one or more processors, determining memory circuit usage with reordering of maps data movement and computations data buffer (Aliabadi [0037] lines 1-12; which shows the use of reordering data, that is not specifically limited thus viewed as including map/input data and computational information/data, to improve the number of computations and memory usage, thus viewed as having a determination for the memory usage and number of computation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Aliabadi showing the reordering of data into the data movement of Singh as modified by Ion, Hu, Zhang and Egorov for the purpose of improving optimum processing of data information, as taught by Aliabadi [0037] lines 1-13.

Singh as modified by Ion, Hu, Zhang, Egorov and Aliabadi does not specifically disclose the specifics that determining usage when kernel data is maintained in the kernel data buffer for a predetermined number of computations to utilize the selected kernel data which is currently loaded in the kernel.

However, Nageshappa discloses the specifics that determining usage when kernel data is maintained in the kernel data buffer for a predetermined number of computations to utilize the selected kernel data which is currently loaded in the kernel (Nageshappa [0004] lines 11-15; which shows the ability to maintain/keep a copy of the data in kernel buffer until receives an indication to remove it thus viewed as maintained the kernel data buffers for use).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nageshappa showing the maintain of kernel data into the data use system of Singh as modified by Ion, Hu, Zhang, Egorov and Aliabadi for the purpose of increasing usability by allowing new data in user memory while keeping data in the kernel memory, as taught by Nageshappa [0004] lines 11-15.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Ion, Hu, Zhang and Egorov as applied to claims 1 and 15 above, and further in view of Watanabe (Pub. No. US 2002/0067501).

As to claims 3 and 17, Singh as modified by Ion, Hu, Zhang and Egorov does not specifically disclose using the one or more processors, reordering at least one computation to utilize selected maps data or kernel data which is currently loaded respectively in the maps data buffer or in the kernel data buffer.

However, Watanabe discloses using the one or more processors, reordering at least one computation to utilize selected maps data or kernel data which is currently loaded respectively in the maps data buffer or in the kernel data buffer (Watanabe [0032] lines 1-16; which show the ability to show the rearranging sequence viewed as including and information/computations associated with sequences to use specific data in the map data that is part of a map data buffer).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date to incorporate the teachings of Watanabe showing the rearranging data into the data use system of Singh as modified by Ion, Hu, Zhang and Egorov for the purpose of increasing usability by making sure the data is arranged in the correct sequence as taught by Watanabe [0032] lines 1-15.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Ion, Hu, Zhang and Egorov as applied to claims 1 and 15 above, and further in view of Aliabadi et al. (Pub. No. US 2018/0096226 A1) and further in view of Toi et al. (Pub. No. US 2007/0150718 A1).

As to claims 4 and 18, Singh as modified by Ion, Hu, Zhang and Egorov does not specifically disclose wherein the step of selecting a data movement mode and an ordering of computations further comprises: using the one or more processors, determining memory circuit usage when maps data is maintained in the maps data buffer for a predetermined number of computations with reordering of kernel data movement and computations to utilize the selected maps data which is currently loaded in the maps data buffer.

However, Aliabadi discloses wherein the step of selecting a data movement mode and an ordering of computations further comprises: using the one or more processors, determining memory circuit usage with reordering of kernel data movement and computations (Aliabadi [0037] lines 1-12; which shows the use of reordering data, that is not specifically limited thus viewed as including kernel data and computation, to improve/optimize the number of computations and memory usage, thus viewed as having a determination for the memory usage and number of computations).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Aliabadi showing the reordering of data into the data movement of Singh as modified by Ion, Hu, Zhang and Egorov for the purpose of improving optimum processing of data information, as taught by Aliabadi [0037] lines 1-13.

Singh as modified by Ion, Hu, Zhang, Egorov and Aliabadi does not specifically disclose the specifics when maps data is maintained in the maps data buffer for a predetermined number of computations to utilize the selected maps data which is currently loaded in the maps data buffer.

However, Toi discloses the specifics when maps data is maintained in the maps data buffer for a predetermined number of computations to utilize the selected maps data which is currently loaded in the maps data buffer (Toi [0028] lines 1-18, [0047] lines 1-5 and claim 21; which shows being able to maintain input/map data in an input/map buffer that can use the current input data, where the data is maintained/held in the buffer until a threshold level is reached, viewed as a type of predetermined computations as more data is added to the buffer from input viewed as more number of computations being performed).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Toi showing that the maintaining input data into the data usage system of Singh as modified by Ion, Hu, Zhang, Egorov and Aliabadi for the purpose of increasing usability by improving the processing ability of the apparatus, as taught by Toi [0005] lines 6-13 and [0028] lines 1-18.

Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Ion, Hu, Zhang and Egorov as applied to claims 1 and 15 above, and further in view of Aliabadi et al. (Pub. No. US 2018/0096226 A1) and further in view of Wen et al. (Pub. No. US 2020/0364288 A1).

As to claims 5 and 19, Singh as modified by Ion, Hu, Zhang and Egorov does not specifically disclose wherein the step of selecting a data movement mode and an ordering of computations further comprises: using the one or more processors, determining memory circuit usage when maps data movement is reordered, kernel data movement is reordered, and computations are reordered to utilize the selected maps data or kernel data which is currently loaded respectively in the maps data buffer or in the kernel data buffer.

However, Aliabadia discloses using the one or more processors, determining memory circuit usage when maps data movement is reordered, kernel data movement is reordered, and computations are reordered (Aliabadi [0037] lines 1-12; which shows the use of reordering data, that is not specifically limited thus viewed as including map data, kernel data and computation, to improve the number of computations and memory usage, thus viewed as having a determination for the memory usage and number of computations).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Aliabadi showing the reordering of data into the data movement of Singh as modified by Ion, Hu, Zhang and Egorov for the purpose of improving optimum processing of data information, as taught by Aliabadi [0037] lines 1-13.

Singh as modified by Ion, Hu, Zhang, Egorov and Aliabadi does not specifically disclose to utilize the selected maps data or kernel data which is currently loaded respectively in the maps data buffer or in the kernel data buffer.

However, Wen discloses utilize the selected maps data or kernel data which is currently loaded respectively in the maps data buffer or in the kernel data buffer (Wen [0029] lines 1-9, [0032] lines 7-11 and claim 2; which shows being able to utilize data associated with a row of kernel data which is in buffer holding kernel data thus viewed as using the kernel data).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wen showing the utilization of kernel data into the data usage system of Singh as modified by Ion, Hu, Zhang, Egorov and Aliabadi for the purpose of increasing usability by being able to select specific data for use, as taught by Wen [0032] lines 1-11.

As to claims 6 and 20, Singh as modified by Ion, Hu, Zhang and Egorov does not specifically disclose, however, Aliabadi does not specifically disclose using the one or more processors, determining memory circuit usage when maps data movement is reordered, kernel data movement is reordered, and computations are reordered (Aliabadi [0037] lines 1-12; which shows the use of reordering data, that is not specifically limited thus viewed as including map data, kernel data and computation, to improve the number of computations and memory usage, thus viewed as having a determination for the memory usage and number of computations).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Aliabadi showing the reordering of data into the data movement of Singh as modified by Ion, Hu, Zhang and Egorov for the purpose of improving optimum processing of data information, as taught by Aliabadi [0037] lines 1-13.

Singh as modified by Ion, Hu, Zhang, Egorov and Aliabadi does not specifically disclose, however, Wen discloses to utilize one or more rows of the selected maps data or kernel data which is currently loaded respectively in the maps data buffer or in the kernel data buffer. (Wen [0029] lines 1-9, [0032] lines 7-11 and claim 2; which shows being able to utilize data associated with a row of kernel data which is in buffer holding kernel data).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wen showing the utilization of kernel data into the data usage system of Singh as modified by Ion, Hu, Zhang, Egorov and Aliabadi for the purpose of increasing usability by being able to select specific data for use, as taught by Wen [0032] lines 1-11.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Singh, Ion, Hu, Zhang and Egorov as applied to claim 1 above, and further in view of Hu2 et al. (Pub. No. US 2020/0153605 A1).

As to claim 7, Singh as modified by Ion, Hu, Zhang and Egorov does not specifically disclose using the one or more processors, further ordering load objects to provide data pre-fetching; and using the one or more processors, pipelining the plurality of executable instructions for execution across a plurality of acceleration circuits

However, Hu2 discloses using the one or more processors, further ordering load objects to provide data pre-fetching; and using the one or more processors, pipelining the plurality of executable instructions for execution across a plurality of acceleration circuits (Hu2 [0010] lines 15-20, [0022] lines 10-13, [0059] lines 25-30 and [0060] lines 1-5; which shows the ability prefect data through ordering of information and forming a pipeline and thus being able to pipelining the transactions/instruction across acceleration, where it is seen specifically disclosed above the specifics of the plurality of circuits tied to acceleration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hu2 showing the pipeline of instructions into the execution of instruction system of Singh as modified by Ion, Hu, Zhang and Egorov for the purpose of increasing usability by acceleration of specific processes as taught by Hu2 [0005] lines 8-17
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Singh, Ion, Hu, Zhang and Egorov as applied to claim 1 above, and further in view of Dahlen et al. (Patent No. 6,601,117 B1)

As to claim 8, Singh as modified by Ion, Hu, Zhang and Egorov  does not specifically disclose using the one or more processors, further ordering the sequence of load objects, compute objects, and store objects to reduce any computational latency.
However, Dahlen disclose using the one or more processors, further ordering the sequence of load objects, compute objects, and store objects to reduce any computational latency. (Dahlen Abstract lines 1-5 and Col. 5 line 66- Col. 6 line 14; which shows being able to arrange, ordering the sequence of, transaction viewed as including data/object types, to minimize the latency associated with the transaction/data).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dahlen showing the ability to reduce latency into the processing system of Singh as modified by Ion, Hu, Zhang and Egorov for the purpose of increasing efficiency through arranging information to reduce latency as taught by Dahlen Col. 1 lines 7-8.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Singh, Ion, Hu, Zhang and Egorov as applied to claim 1 above, and further in view of Lee et al. (Pub. No. US 2021/0064622 A1)

As to claim 9, Singh as modified by Ion, Hu, Zhang and Egorov does not specifically disclose using the one or more processors, determining a maps data size for transferring maps data from the memory circuit to the maps data buffer.
However, Lee disclose using the one or more processors, determining a maps data size for transferring maps data from the memory circuit to the maps data buffer (Lee [0049] lines 1-4; which shows the transferring of map data from one memory/buffer source to another buffer viewed as maps data buffer with their determined size).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lee determining data size into data usage of Singh as modified by Ion, Hu, Zhang and Egorov for the purpose of increasing efficiency by being able to transmit data of specific size to a target storage, as taught by Lee [0048] lines 7-10 and [0049] lines 1-4
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Singh, Ion, Hu, Zhang and Egorov as applied to claim 1 above, and further in view of Mills (Pub. No. US 2019/0340498 A1)

As to claim 10, Singh as modified by Ion, Hu, Zhang and Egorov does not specifically disclose using the one or more processors, determining a kernel data size for transferring kernel data from the memory circuit to the kernel data buffer

However, Mills discloses using the one or more processors, determining a kernel data size for transferring kernel data from the memory circuit to the kernel data buffer (Mills [0106] lines 5-16; which shows being able to determine a size associated with kernel data and for the data buffer that can receive kernel data thus viewed as a kernel data buffer that can receive from other storage data location).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Mills determining data size into the data usage system of Singh as modified by Ion, Hu, Zhang and Egorov for the purpose of increasing usability by being able to output data for a specific size, as taught by Mills [0106] lines 5-16.
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Ion, Hu, Zhang and Egorov as applied to claims 1 and 15 above, and further in view of Nair (Pub. No. US 2008/0046871 A1)

As to claims 11 and 23, Singh as modified by Ion, Hu, Zhang and Egorov does not specifically disclose using the one or more processors, merging a plurality of executable instructions into a plurality of instruction banks without branching between banks of the plurality of instruction banks.

However, Nair disclose using the one or more processors, merging a plurality of executable instructions into a plurality of instruction banks without branching between banks of the plurality of instruction banks (Nair [0027] lines 1-3 and [0043] lines 2-8; which shows looping a plurality of executable basic code blocks together thus viewed a grouping/merging the instruction together into groups of instructions/instruction banks, where it is seen that the blocks do not have any branches between them ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nair showing the grouping instructions into the execution of instructions of Singh as modified by Ion, Hu, Zhang and Egorov for the purpose of being able to reduce the execution time as taught by Nair [0003] lines 7-11
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Ion, Hu, Zhang and Egorov as applied to claim 1 above, and further in view of Boyce (Pub. No. US 2020/0175396 A1)

As to claim 12 Singh as modified by Ion, Hu, Zhang and Egorov does not specifically disclose using the one or more processors, generating one or more synchronization instructions.

However, Boyce disclose using the one or more processors, generating one or more synchronization instructions (Boyce [0097] lines 13-18; which shows instructions that can include synchronization instruction thus viewed that those instructions are generation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Boyce showing the synchronization of instruction into the execution of instructions of Singh as modified by Ion, Hu, Zhang and Egorov for the purpose of increasing usability by simplifying instructions and grouping them together, as taught by Boyce [0097] lines 1-18. 
As to claim 14, Singh as modified by Ion, Hu, Zhang and Egorov does not disclose, however, Boyce discloses wherein the neural network code is open neural network exchange (ONNX) interchange format code (Boyce [0203] lines 4-10; which shows that the neural network can be an open neural network exchange).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Boyce showing the synchronization of instruction into the execution of instructions of Singh as modified by Ion, Hu, Zhang and Egorov for the purpose of increasing usability by simplifying instructions and grouping them together, as taught by Boyce [0097] lines 1-18. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Singh, Ion, Hu, Zhang and Egorov as applied to claim 15 above, and further in view of Hu2 et al. (Pub. No. US 2020/0153605 A1), Dahlen et al. (Patent No. 6,601,117 B1) and further in view of Boyce (Pub. No. US 2020/0175396 A1).

As to claim 21, Singh as modified by Ion, Hu, Zhang and Egorov does not specifically disclose wherein one or more processors are further adapted to order load objects to provide data pre-fetching; to order the sequence of load objects compute objects and store objects to reduce any computational latency; and using the one or more processors, pipelining the plurality of executable instructions for execution across a plurality of acceleration circuits and to generate synchronization instructions.

However, Hu2 discloses wherein one or more processors are further adapted to order load objects to provide data pre-fetching; and using the one or more processors, pipelining the plurality of executable instructions for execution across a plurality of acceleration circuits (Hu2 [0010] lines 15-20, [0022] lines 10-13, [0059] lines 25-30 and [0060] lines 1-5; which shows the ability prefect data through ordering of information and forming a pipeline and thus being able to pipelining the transactions/instruction across acceleration, where it is seen specifically disclosed above the specifics of the plurality of circuits tied to acceleration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hu2 showing the pipeline of instructions into the execution of instruction system of Singh as modified by Ion, Hu, Zhang and Egorov for the purpose of increasing usability by acceleration of specific processes as taught by Hu2 [0005] lines 8-17.

Singh as modified by Ion, Hu, Zhang and Egorov and Hu2 does not specifically disclose order the sequence of load objects, compute objects, and store objects to reduce any computational latency.

However, Dahlen discloses order the sequence of load objects, compute objects, and store objects to reduce any computational latency. (Dahlen Abstract lines 1-5 and Col. 5 line 66- Col. 6 line 14; which shows being able to arrange, ordering the sequence of, transaction viewed as including data/object types, to minimize the latency associated with the transaction/data).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dahlen showing the ability to reduce latency into the processing system of Singh as modified by Ion, Hu, Zhang, Egorov and Hu2 for the purpose of increasing efficiency through arranging information to reduce latency as taught by Dahlen Col. 1 lines 7-8.

Singh as modified by Ion, Hu, Zhang, Egorov, Hu2 and Dahlen does not specifically disclose generate synchronization instructions.

However, Boyce discloses generate synchronization instructions (Boyce [0097] lines 13-18; which shows instructions that can include synchronization instruction thus viewed that those instructions are generation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Boyce showing the synchronization of instruction into the execution of instructions of Singh as modified by Ion, Hu, Zhang, Egorov, Hu2 and Dahlen for the purpose of increasing usability by simplifying instructions and grouping them together, as taught by Boyce [0097] lines 1-18. 
Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Ion, Hu, Zhang and Egorov as applied to claim 15 above, and further in view of Lee et al. (Pub. No. US 2021/0064622 A1) and Mills (Pub. No. US 2019/0340498 A1)

As to claim 22, Singh as modified by Ion, Hu, Zhang and Egorov does not specifically disclose wherein the one or more processors are further adapted to determine a maps data size for transferring maps data from the memory circuit to the maps data buffer and to determine a kernel data size for transferring kernel data from the memory circuit to the kernel data buffer.

However, Lee disclose using the one or more processors, determining a maps data size for transferring maps data from the memory circuit to the maps data buffer (Lee [0049] lines 1-4; which shows the transferring of map data from one memory/buffer source to another buffer viewed as maps data buffer with their determined size).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lee determining data size into data usage of Singh as modified by Ion, Hu, Zhang and Egorov for the purpose of increasing efficiency by being able to transmit data of specific size to a target storage, as taught by Lee [0048] lines 7-10 and [0049] lines 1-4

Singh as modified by Ion, Hu, Zhang, Egorov and Lee does not specifically disclose determine a kernel data size for transferring kernel data from the memory circuit to the kernel data buffer

However, Mills discloses determine a kernel data size for transferring kernel data from the memory circuit to the kernel data buffer (Mills [0106] lines 5-16; which shows being able to determine a size associated with kernel data and for the data buffer that can receive kernel data thus viewed as a kernel data buffer that can receive from other storage data location).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Mills determining data size into the data usage system of Singh as modified by Ion, Hu, Zhang, Egorov and Lee for the purpose of increasing usability by being able to output data for a specific size, as taught by Mills [0106] lines 5-16.

Allowable Subject Matter
Claim 25 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193